Exhibit 10.1

 

TENTH AMENDMENT AGREEMENT

 

THIS TENTH AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as of
the 8th day of September, 2004, by and among FLEET CAPITAL CORPORATION
(“Lender”), a Rhode Island corporation with an office at 200 Glastonbury
Boulevard, Glastonbury, Connecticut 06033; and UNITED INDUSTRIAL CORPORATION
(“UIC”), a Delaware corporation, and the following of its subsidiaries: AAI
CORPORATION (“AAI”), a Maryland corporation, DETROIT STOKER COMPANY, a Michigan
corporation; AAI ENGINEERING SUPPORT INC., a Maryland corporation, and AAI/ACL
TECHNOLOGIES, INC., a Maryland corporation (each a “Borrower” and collectively
the “Borrowers”). Capitalized terms used, but not defined, herein shall have the
meanings given to such terms in the Credit Agreement (defined below).

 

WHEREAS, the Borrowers and the Lender are parties to the Loan and Security
Agreement, dated as of June 28, 2001, as amended by the Waiver, Amendment and
Consent Agreement dated as of March 6, 2002;  the Second Amendment and Consent
Agreement dated as of June 28, 2002; the Third Amendment and Waiver Agreement
dated as of March 21, 2003; the Fourth Amendment to Loan Agreement dated as of
March 31, 2003; the Fifth Amendment Agreement dated as of September 30, 2003;
the Sixth Amendment Agreement dated as of November 17, 2003; the Seventh
Amendment Agreement dated as of December 31, 2003; the Eighth Amendment
Agreement dated as of May 18, 2004; and the Ninth Amendment Agreement dated as
of August 16, 2004 (as amended, the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested and the Lender has agreed to amend the
Credit Agreement, all on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises, and in reliance thereon, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Amendments.  Subject to the
satisfaction in full, on or prior to the Agreement Effective Date, of the
conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:

 

(I)            THE FIRST SENTENCE OF SECTION 1.1.1 OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

1.1.1                        Loans and Reserves.  Lender agrees, for so long as
no Default or Event of Default exists, to make Revolving Loans to Borrowers from
time to time, as requested by the Designated Borrower in the manner set forth in
Section 3.1.1 and, in the case of LIBOR advances, Section 3.1.4 hereof, up to a
maximum principal amount at any time outstanding equal to the lesser of (i) the
Borrowing Base at such time, minus the LC Amount and reserves, if any,
including, without limitation, reserves for Environmental Claims, and (ii)
10,000,000.

 

(II)                                  SECTION 8.2.1 OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

8.2.1                        Mergers; Consolidations; Sales; Acquisitions. 
Merge or consolidate with any Person, or acquire or sell all or any substantial
part of the Properties of any Person or of any business unit or division
thereof, absent the Lender’s prior written consent, provided, that upon prior
written notice to Lender, AAI may sell its transportation division.  All net
cash proceeds from any sale of assets to which Lender consents or which is
otherwise permitted hereunder shall be used, at the time of the receipt of such
proceeds, to repay the outstanding Loans, it being understood that, for the
purposes of this Section 8.2.1, “Loans” shall not refer to or include the LC
Amount or any other amounts owing in respect of the Letters of Credit.

 

(III)                               CLAUSES (IV) AND (V) OF SECTION 8.2.3 OF THE
CREDIT AGREEMENT ARE AMENDED AND RESTATED IN THEIR ENTIRETY, AND THE FOLLOWING
CLAUSE (VI) IS ADDED TO THE END OF SECTION 8.2.3, EACH TO READ AS FOLLOWS:

 

(iv) Permitted Purchase Money Indebtedness;

 

(v) contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business; and

 

(vi) Indebtedness owed by UIC (which may be guaranteed by AAI) under the
Convertible Senior Notes due 2024, provided that the principal amount of such
Indebtedness shall not exceed $120,000,000.

 

(IV) CLAUSE (III) OF SECTION 8.2.7 OF THE CREDIT AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

(iii) stock repurchases in an aggregate amount not to exceed $55,000,000 during
the term of this Agreement; provided, however, that additional stock repurchases
in an aggregate amount not to exceed $25,000,000 may be made solely from the
proceeds of the issuance of the Convertible Senior Notes due 2024.

 

(V)                                 THE FOLLOWING SECTION 8.2.16 IS ADDED TO THE
CREDIT AGREEMENT AFTER SECTION 8.2.15 THEREOF:

 

8.2.16                  No Voluntary Prepayments of Convertible Senior Notes due
2024.  Except to the extent required by the Indenture (as in effect on the date
that the first Convertible Senior Notes due 2024 are issued thereunder) and as
described in the Preliminary Offering Memorandum, (a) guarantee (except for
AAI), provide any collateral for, or otherwise provide any credit support for,
any of the Convertible Senior Notes due 2024, (b) make any principal payment on,
purchase, or repurchase (or agree to purchase or repurchase) any of the
Convertible Senior Notes due 2024, except for principal payments and purchases
for consideration consisting solely of common stock of UIC (and payments of cash
for fractional shares of common stock of UIC in connection with a purchase or
repurchase of the Convertible Senior Notes due 2024 for shares of UIC common
stock), (c) purchase for cash or repurchase for cash (or agree to purchase or
repurchase for cash) any of the Convertible Senior Notes due 2024 if UIC has the
option of

 

2

--------------------------------------------------------------------------------


 

paying such amount in the form of common stock (other than payments in cash for
fractional shares of common stock of UIC in connection with a purchase or
repurchase of the Convertible Senior Notes due 2024 for shares of UIC common
stock), or (d) pay any amount of interest in cash (other than for fractional
shares of UIC common stock of UIC) if UIC has the option of paying such amount
in the form of common stock (for example, in the case of additional interest
that is payable if an automatic conversion occurs prior to September 15,
2009)(other than payments in cash for fractional shares of UIC common stock in
connection with a purchase or repurchase of the Convertible Senior Notes due
2024 for shares of UIC common stock); provided, that UIC may make any such cash
payment of principal, purchase for cash and repurchases for cash and cash
interest payments referred in clauses (b), (c) and (d) of this Section 8.2.16
(each, a “Clause (b), (c) and (d) Payment”) so long as at the time of such
payment (x) no Default or Event of Default has occurred and is continuing, and
(y) the Borrowers have delivered to the Lender the financial statements of the
Borrowers with respect to the immediately preceding fiscal quarter and
computations evidencing that, at the time of such payment and after giving
effect thereto (1) the Borrowers are in compliance with Section 8.3.1 of the
Credit Agreement on a Pro Forma Basis and (2) the Borrowers have Liquidity of
not less than $15,000,000.

 

(VI)                              SECTION 8.3.2 OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

8.3.2                        Maximum Balance Sheet Leverage Ratio:  not permit
the ratio of UIC and its Subsidiaries’ (a) the result of (i) total liabilities,
as determined on a consolidated basis in accordance with GAAP (but, without
duplication, including all LC Amounts as liabilities) minus (ii) cash balances
of UIC and its Subsidiaries, to (b) Tangible Total Net Worth, to exceed (x) 5.75
to 1.00 as at September 30, 2004, (y) 5.25 to 1.00 as at December 31, 2004 and
(z) 5.00 to 1.00 as at the end of any fiscal quarter ending on or after
March 31, 2005.

 

(VII)                           THE WORDS “OR ANY PETITION FOR AN ORDER FOR
RELIEF SHALL BE FILED BY OR AGAINST ANY BORROWER UNDER THE BANKRUPTCY CODE (AND
SHALL NOT BE DISCHARGED WITHIN 60 DAYS))” ARE DELETED FROM SECTION 11.1.8 AND
THE FOLLOWING WORDS ARE SUBSTITUTED THEREFOR:  “OR ANY BANKRUPTCY,
REORGANIZATION OR OTHER CASE OR PROCEEDING IS COMMENCED BY OR AGAINST ANY
BORROWER UNDER ANY BANKRUPTCY OR INSOLVENCY LAW (WHICH CASE OR PROCEEDING, IN
THE CASE OF AN INVOLUNTARY PROCEEDING COMMENCED AGAINST A BORROWER, IS NOT
DISCHARGED WITHIN 60 DAYS AFTER THE COMMENCEMENT THEREOF)”.

 

(VIII)                        THE FOLLOWING SECTIONS 11.1.14, 11.1.15 AND
11.1.16 ARE ADDED TO THE END OF SECTION 11 OF THE CREDIT AGREEMENT AFTER
SECTION 11.1.13 THEREOF TO READ AS FOLLOWS:

 

11.1.14            Events of Default Under Indenture.  There shall occur any
“event of default”, as defined in the Indenture (or any other event as a result
of which the holders of the Convertible Senior Notes due 2024 have the right to
accelerate the maturity thereof).

 

3

--------------------------------------------------------------------------------


 

11.1.15            Termination of Trading.  The common stock of UIC is neither
listed for trading on a United States national securities exchange nor approved
for trading on an established automated over-the-counter trading market in the
United States.

 

11.1.16            Change in Control.  A Change in Control shall occur.

 

(IX)                                SECTION 11.2 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE REFERENCE TO “SECTION 11.1.10” THEREIN AND SUBSTITUTING
A REFERENCE TO “SECTION 11.1.8”.

 

(X)                                   THE DEFINITION OF “SUBLIMIT RESERVE
AMOUNT” APPEARING IN APPENDIX A OF THE CREDIT AGREEMENT IS HEREBY DELETED AND
THE DEFINITION OF “CONSOLIDATED FIXED CHARGE COVERAGE RATIO” APPEARING IN
APPENDIX A OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY AS
FOLLOWS:

 

Consolidated Fixed Charge Coverage Ratio – means for the period in question, the
ratio of (a) the sum of EBITDA plus (in each case to the extent deducted from
income for the purpose of calculating EBITDA) accruals for pension liabilities
and losses incurred due to the cessation of business of the transportation
division, minus Unfunded Capital Expenditures of UIC and its Subsidiaries,
divided by (b) the sum of cash taxes, dividends, principal payments on the
Convertible Senior Notes due 2024 (whether voluntary, scheduled or unscheduled),
scheduled principal payments of the Loans and any other Indebtedness, including
Capitalized Lease Obligations, all interest in respect of Indebtedness
(including, without limitation, interest on the Convertible Senior Notes due
2024) accrued or paid (whether or not actually paid during such period) and all
fees and expenses payable under this Agreement, cash payments related to
asbestos litigation claims, cash payments to fund underfunded pension
liabilities, and net cash payments relating to or arising from the cessation of
the transportation division, each case with respect to UIC and its Subsidiaries
as determined in accordance with GAAP.

 

(XI)                                THE FOLLOWING DEFINITIONS ARE ADDED IN
ALPHABETICAL ORDER TO APPENDIX A TO THE CREDIT AGREEMENT:

 

Change in Control–The occurrence of any of the following:

 

(a)                                  any “person” or group” (as these terms are
used for purposes of Section 13(d) and 14(d) of the Securities Exchange Act of
1934) is or becomes the “beneficial owner” (as that term is used in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of 50% or
more of the total voting power of all classes of UIC’s capital stock entitled to
vote generally in the election of directors (“voting stock”);

 

(b)                                 the following persons cease for any reason
to constitute a majority of UIC’s board of directors:

 

4

--------------------------------------------------------------------------------


 

(i)                                     individuals who on the first issue date
of the Convertible Senior Notes due 2024 constituted UIC’s board of directors;
and

 

(ii)                                  any new directors whose election to UIC’s
board of directors or whose nomination for election by UIC’s shareholders was
approved by at least a majority of UIC’s directors then still in office who were
either directors on such first issue date of the Convertible Senior Notes due
2024 or whose election or nomination for election was previously so approved;

 

(c)                                  UIC consolidates with, or merges with or
into, another person or any person consolidates with, or merges with or into,
UIC, in any such event other than pursuant to a transaction in which the persons
that “beneficially owned,” directly or indirectly, the shares of UIC’s voting
stock immediately prior to such transaction, “beneficially own,” directly or
indirectly, immediately after such transaction, shares of the surviving or
continuing corporation’s voting stock representing at least a majority of the
total voting power of all outstanding classes of voting stock of the surviving
or continuing corporation in substantially the same proportion as such ownership
immediately prior to the transaction;

 

(d)                                 the sale, transfer, lease, conveyance or
other disposition of all or substantially all of UIC’s property or assets to any
“person” or “group” (as those terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934), including any group acting for the purpose of
acquiring, holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) under the Securities Exchange Act of 1934;

 

(e)                                  UIC distributes to all or substantially all
of the holders of UIC’s common stock UIC’s assets, cash, debt securities or
certain rights to purchase UIC’s securities, which distribution has a per share
value exceeding 10% of the closing price of UIC’s common stock on the day
preceding the declaration date for such distribution; or

 

(f)                                    UIC is liquidated or dissolved or holders
of UIC’s capital stock approve any plan or proposal for UIC’s liquidation or
dissolution.

 

However, a “Change in Control” will not be deemed to have occurred if either:

 

5

--------------------------------------------------------------------------------


 

(1)                                  the closing sale price per share of UIC’s
common stock for each of any five trading days during the 10 trading days
immediately preceding the Change in Control is at least 120% of the conversion
price of the Convertible Senior Notes due 2024 in effect on such trading day; or

 

(2)                                  in the case of a merger or consolidation,
all of the consideration (other than cash payments for fractional shares or
pursuant to statutory appraisal rights) in the merger or consolidation
constituting the Change in Control consists of common stock and any associated
rights traded on a U.S. national securities exchange or quoted on The Nasdaq
National Market (or which will be so traded or quoted when issued or exchanged
in connection with such change in control), and, as a result of such transaction
or transactions, the Convertible Senior Notes due 2024 become convertible solely
into such common stock and associated rights.

 

Clause (b), (c) and (d) Payments – as defined in Section 8.2.16 of this
Agreement.

 

Convertible Senior Notes due 2024 – the convertible senior notes issued by UIC
pursuant to and defined in the Indenture in the original principal amount of
$100,000,000 and up to an additional $20,000,000 in principal amount of such
convertible senior notes that are issuable in the event that the initial
purchasers of such notes elect to exercise, within 13 days after the first
issuance of such convertible senior notes, their option to purchase such
additional notes, all issued in accordance with the terms set forth in the
Preliminary Offering Memorandum.

 

Indenture– the Indenture dated as of September 14, 2004, among UIC, AAI and U.S.
Bank National Association, as Trustee, pursuant to which the Convertible Senior
Notes due 2024 have been or will be issued, in the form that such Indenture is
in on the date that the first Convertible Senior Notes due 2024 are issued
thereunder.

 

Liquidity–as of any date of determination, an amount equal to the sum of (i) the
Availability on such date plus (ii) Cash and Cash Equivalents of UIC on such
date.

 

Preliminary Offering Memorandum—the Preliminary Offering Memorandum of UIC dated
September 8, 2004 relating to the Convertible Senior Notes due 2024.

 

Pro Forma Basis– means, in connection with the determination of Consolidated
Fixed Charge Coverage Ratio for any period, that such determination shall be
made on the assumption that any Clause (b), (c) and (d) Payment that has been
made or is being made during the fiscal quarter in which

 

6

--------------------------------------------------------------------------------


 

the Consolidated Fixed Charge Coverage Ratio is being determined on a Pro Foma
Basis shall be deemed to have been made on the last day of the fiscal quarter
ending immediately preceding the date of determination.

 

Section 2.                                          Conditions to Effectiveness
of Agreement.  This Agreement shall become effective as of the date that the
following conditions shall have been satisfied (the date of satisfaction of such
conditions being referred to herein as the “Agreement Effective Date”):

 

(I)                                     THE LENDER SHALL HAVE EXECUTED THIS
AGREEMENT AND SHALL HAVE RECEIVED A COPY OF THIS AGREEMENT DULY EXECUTED BY THE
BORROWERS.

 

(II)                                  THE BORROWERS SHALL HAVE PAID A FEE OF
$25,000 TO LENDER IN CONSIDERATION OF THE AMENDMENTS SET FORTH HEREIN.

 

(III)                               THE BORROWERS SHALL HAVE PAID TO COUNSEL FOR
THE LENDER THE AMOUNT OF REASONABLE FEES AND DISBURSEMENTS OWED TO SUCH COUNSEL
IN CONNECTION WITH THIS AGREEMENT AND MATTERS RELATED HERETO.

 

(IV)                              THE LENDER SHALL HAVE RECEIVED SUCH OTHER
INFORMATION, APPROVALS, OPINIONS, DOCUMENTS OR INSTRUMENTS AS IT MAY REASONABLY
REQUEST, INCLUDING, WITHOUT LIMITATION, A COPY OF THE PRELIMINARY OFFERING
MEMORANDUM.

 

(V)                                 THE SENIOR CONVERTIBLE NOTES DUE 2024 SHALL
HAVE BEEN ISSUED UNDER THE INDENTURE AND IN ACCORDANCE WITH THE PRELIMINARY
OFFERING MEMORANDUM.

 

Section 3.                                          Representations and
Warranties.  In order to induce the Lender to enter into this Agreement, the
Borrowers jointly and severally represent and warrant to the Lender that, as of
the Agreement Effective Date, after giving effect to the effectiveness of this
Agreement, the following statements are true and correct in all material
respects:

 

(I)                                     AUTHORIZATION OF AGREEMENTS. THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY EACH BORROWER AND ITS PERFORMANCE
UNDER THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT (THE “AMENDED
AGREEMENT”) ARE WITHIN EACH SUCH BORROWER’S CORPORATE POWERS AND HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH SUCH BORROWER.

 

(II)                                  NO CONFLICT. THE EXECUTION AND DELIVERY BY
EACH BORROWER OF THIS AGREEMENT AND THE PERFORMANCE BY EACH BORROWER OF THE
AMENDED AGREEMENT DO NOT CONTRAVENE ANY SUCH BORROWER’S CERTIFICATE OF
INCORPORATION OR BYLAWS OR ANY OTHER CONTRACTUAL RESTRICTION WHERE SUCH A
CONTRAVENTION HAS A REASONABLE POSSIBILITY OF HAVING A MATERIAL ADVERSE EFFECT
OR CONTRAVENING ANY LAW OR GOVERNMENTAL REGULATION OR COURT DECREE OR ORDER
BINDING ON OR AFFECTING ANY SUCH BORROWER.

 

(III)                               BINDING OBLIGATION. THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY EACH BORROWER AND THIS AGREEMENT AND THE AMENDED
AGREEMENT CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF EACH BORROWER,
ENFORCEABLE AGAINST EACH BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,

 

7

--------------------------------------------------------------------------------


 

INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.

 

(IV)                              GOVERNMENTAL APPROVAL, REGULATION, ETC.  NO
AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER PERSON IS REQUIRED
FOR THE DUE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY ANY
BORROWER.

 

(V)                                 INCORPORATION OF REPRESENTATIONS AND
WARRANTIES FROM CREDIT AGREEMENT. OTHER THAN AS AMENDED HEREBY EACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 7 OF THE CREDIT AGREEMENT IS
TRUE AND CORRECT AS OF THE DATE HEREOF.

 

Section 4.                                          Acknowledgement.  Each
Borrower acknowledges and agrees that each of the Security Documents to which it
is a party or otherwise bound shall continue in full force and effect. Each
Borrower hereby agrees and confirms that each Security Document to which it is a
party or otherwise bound and all Collateral encumbered thereby will continue to
guaranty or secure, as the case may be, the payment and performance of all
obligations guaranteed or secured thereby, as the case may be, and that none of
the Borrowers has any defense, offset, counterclaim or right of recoupment with
respect to the Obligations of the Borrowers under the Amended Agreement.

 

Section 5.                                          Miscellaneous.

 

(I)                                     EFFECT ON THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE TERMS,
PROVISIONS AND CONDITIONS OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED AND
THE BORROWERS REMAIN BOUND TO PAY AND PERFORM THEIR OBLIGATIONS THEREUNDER.

 

(II)                                  APPLICABLE LAW. THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO SUCH ANY LAWS RELATING TO CONFLICTS
OF LAWS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(III)                               HEADINGS. THE VARIOUS HEADINGS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.

 

(IV)                              COUNTERPARTS AND INCORPORATION. THIS AGREEMENT
MAY BE EXECUTED BY THE PARTIES HERETO IN SEVERAL COUNTERPARTS AND BY THE
DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE
AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE TOGETHER BUT ONE AND THE SAME
INSTRUMENT.  A FACSIMILE OR OTHER ELECTRONIC COPY OF AN EXECUTED COUNTERPART
SHALL HAVE THE SAME EFFECT AS THE ORIGINAL EXECUTED COUNTERPART.  FOLLOWING
EXECUTION AND DELIVERY OF THIS AGREEMENT, ANY REFERENCE TO THE CREDIT AGREEMENT
SHALL BE DEEMED A REFERENCE TO SUCH DOCUMENT AS HEREBY AMENDED.

 

8

--------------------------------------------------------------------------------


 

(V)                                 SEVERABILITY. ANY PROVISION OF THIS
AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH PROVISION AND SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS OF
THIS AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISIONS IN
ANY OTHER JURISDICTION.

 

[Signatures Follow on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Tenth Amendment Agreement has been duly executed and
delivered as of the day and year first above written.

 

 

 

FLEET CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Matthew Bourgeois

 

Name:

Matthew Bourgeois

 

Title:

Vice President

 

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

By:

/s/ Frederick M. Strader

 

Name:

Frederick M. Strader

 

Title:

President and Chief Executive Officer

 

 

 

AAI CORPORATION

 

 

 

 

 

By:

/s/ Frederick M. Strader

 

Name:

Frederick M. Strader

 

Title:

President and Chief Executive Officer

 

 

 

DETROIT STOKER COMPANY

 

 

 

 

 

By:

/s/ Frederick M. Strader

 

Name:

Frederick M. Strader

 

Title:

Chief Executive Officer

 

 

 

AAI ENGINEERING SUPPORT INC.

 

 

 

 

 

By:

/s/ Frederick M. Strader

 

Name:

Frederick M. Strader

 

Title:

Chief Executive Officer

 

 

 

AAI/ACL TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Frederick M. Strader

 

Name:

Frederick M. Strader

 

Title:

Chief Executive Officer

 

Signature Page to Tenth Amendment Agreement

 

--------------------------------------------------------------------------------